Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE:  LEO M. LOZANO,

                            Relator.


§

§

§

§

§


No. 08-06-00190-CR

AN ORIGINAL PROCEEDING

IN MANDAMUS




O P I N I O N
           Relator Leo M. Lozano has filed a petition for writ of mandamus to compel the trial
court to correct the amount of good-time credits on his record.  Lozano states that he filed
a motion for a nunc pro tunc order with the trial court.  Based on the documentation he has
provided to this Court, it appears that his complaint centers on the calculation of credits
based on his classification.  The decision to grant good-time credits based on an inmate’s
classification is within the discretion of prison officials.  See Ex parte Palomo, 759 S.W.2d
671, 674 (Tex. Crim. App. 1988).  To the extent Lozano’s complaint falls within this rule,
the trial court had no authority to interfere with the prison officials’ decisions.  Some issues
related to good-time credits may be reviewed by a writ of habeas corpus.  See id. at 672.  To
the extent Lozano’s complaint is of this nature, we have no authority over matters related to
post-conviction writs of habeas corpus.  See Ater v. Eighth Court of Appeals, 802 S.W.2d
241, 243 (Tex. Crim. App. 1991); In re McAfee, 53 S.W.3d 715, 718 (Tex. App.--Houston
[1st Dist.] 2001, orig. proceeding).
           The petition for writ of mandamus is denied.
 
                                                                  RICHARD BARAJAS, Chief Justice
August 31, 2006

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)